Opinion by
Lawrence, J.
A submission sheet prepared by the customs broker, requesting the appraiser for latest information as to the value of the importation in question, was introduced in evidence as exhibit 1. Appearing thereon over the signature of the appraiser is the statement: “This office has no information.” At the hearing the buyer and manager of the shoe department of petitioner testified that he placed the order for the importation the latter part of October 1945; that in July 1946, when the shoes arrived in this country, he had no information that the manufacturer had increased his prices on this type of shoe; and that he knew exhibit 1 had been submitted to the appraiser’s office about the time of entry. The appraiser of merchandise testified that prior to entry of this importation petitioner’s exhibit 1 was submitted to him by the customs broker; that at the time of entry he had no information as to the final appraised value and so reported; and that his opinion as to petitioner’s reputation for fair dealings is that there is “None better.” From an examination of the record and consideration of all the facts involved, the court was satisfied as to the good faith of the petitioner and found that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.